On November 4, 1910, the following opinion was filed:
Per Curiam.
For-the first time our attention is directed to the fact that two motions for a ■ new trial were made by the plaintiff. Hence no reference was made thereto in the original opinion. The first motion was expressly made “upon the minutes of the trial court and the notes of the stenographer and upon all the files and records in said case.” The court denied this motion and attached to its order the memorandum to which reference is made in the original opinion herein. Thereupon plaintiff served notice of appeal. Subsequently plaintiff made a motion in the trial court that the memorandum attached to its order denying a new trial be stricken from the files or i^default thereof the same be corrected; that the court grant leave to make a motion for a new trial in said cause on a settled case and for an order setting' aside the verdict, and granting a new trial. This motion was accompanied by a notice of a motion setting forth among other things in detail the grounds set forth for granting a new trial. It was also accompanied by an affidavit stating among other things that according to the best recollections of counsel the plaintiff had objected to the phraseology of certain requests. The court denied this motion. It is evident that it was denied by the trial court in the proper exercise of its judgment. We have also re-examined the record in the light of appellant’s reply brief and find no reason for changing the original opinion. <
Original opinion adhered to.